 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN A. FOGERTY
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:16-CR-00069-TLN
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   RICKY LEE RICHARDSON, JR.,
15                  Defendant.
16

17          WHEREAS, on March 2, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 18 U.S.C. § 1594, based upon the plea agreement entered into between plaintiff and

19 defendant Ricky Lee Richardson forfeiting to the United States the following property:
20                  a. Apple MacBook Pro laptop computer, serial number W0097HW6E; and

21                  b. HTC Sprint PC 36100 mobile phone, serial number HT12MHL13728.

22          AND WHEREAS, beginning on March 7, 2018, for at least 30 consecutive days, the United

23 States published notice of the Court’s Order of Forfeiture on the official internet government forfeiture

24 site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

25 Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the
26 validity of their alleged legal interest in the forfeited property;

27          AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject

28 property, and the time for any person or entity to file a claim has expired.
                                                         1
29                                                                                     Final Order of Forfeiture

30
 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 3 right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 1594, to be disposed of

 4 according to law, including all right, title, and interest of Ricky Lee Richardson.

 5          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 6 United States of America.

 7          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

 8 property until it is disposed of according to law.
 9          SO ORDERED this 2nd day of November, 2018.

10

11

12

13                                                             Troy L. Nunley
                                                               United States District Judge
14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29                                                                                        Final Order of Forfeiture

30
